Citation Nr: 0816556	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1959 to August 1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied service connection for DDD of the lumbar spine.

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDING OF FACT

The veteran's current DDD of the lumbar spine was not first 
shown during service or for many years following discharge 
from service, and the preponderance of the medical and other 
evidence does not show that the veteran's DDD of the lumbar 
spine is otherwise related to any incident of service, 
including secondary to an in-service back injury.  


CONCLUSION OF LAW

DDD of the lumbar spine was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

Moreover, the notice provided to the veteran provided all 
information necessary for a reasonable person to understand 
what evidence and/or information was necessary to 
substantiate his claim.  In response to the April 2006 notice 
letter, the veteran indicated that he had no other 
information or evidence to give VA to substantiate his claim 
and requested that his claim be decided as soon as possible.  
The veteran, in his February 2008 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and there does not appear to have 
been any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders 
v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, including treatment records from 
service identified by the veteran as showing back pain and x-
rays of the lumbar spine, and afforded the veteran the 
opportunity to give testimony before the Board.  At his 
personal hearing, the veteran testified that he understood 
that additional corroborating evidence of an in-service back 
injury was necessary to substantiate his claim; however, to 
date, the veteran has not submitted additional supporting 
evidence.  VA's duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

Although the veteran was not afforded a VA examination to 
determine the likely etiology of the DDD of the lumbar spine, 
no such examination is necessary in this case because there 
is no evidence of an in-service back injury and record does 
not reflect the presence of DDD of the lumbar spine until 
many years after discharge from service.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Any opinion with regard to the origin of the 
veteran's DDD of the lumbar spine would necessarily be based 
on pure speculation given that the veteran's service medical 
records, and his separation examination in particular, are 
negative for any complaints, findings or diagnosis of a back 
injury or DDD of the lumbar spine.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for DDD of the lumbar 
spine.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records, including, in particular, the 
separation examination of June 1962, are negative for 
complaints, findings, or diagnosis of DDD of the lumbar 
spine, or any other back disability.  Nor do these records 
indicate that the veteran suffered a back injury during 
service.  

The veteran's claim of service connection for DDD of the 
lumbar spine was received at the RO in April 2006.  In 
support of his claim of service connection the veteran 
submitted a medical opinion from his chiropractor in 
September 2006.  The chiropractor indicated that the veteran 
presented to his office with a complaint of low back pain 
that reportedly began in the late 1950's as a result of an 
in-service back injury.  Magnetic resonance imaging (MRI) in 
February 2006 revealed multiple levels of lumbar disc 
degeneration and bulging, which the chiropractor believed was 
the basis for his current back pain.  The chiropractor 
opined, based on the veteran's reported history of in-service 
back injury and a review of the February 2006 MRI report, 
that the veteran's low back pain was a result of a service-
related injury.  The chiropractor did not provide a rationale 
for this opinion.

The totality of the evidence in this case does not support 
the veteran's assertions regarding the etiology of his 
current DDD of the lumbar spine.  The only evidence 
supporting the veteran's claim is his own self-reported 
history of an inservice injury and the private chiropractor's 
opinion that was based solely on the veteran's self-reported 
history of an inservice back injury.  The chiropractor's 
opinion is of little probative value as it provided no 
rationale whatsoever, and was prepared without a review of 
the veteran's service medical records which are negative for 
findings, complaints or treatment of a back injury during 
service.  Moreover, the veteran's own rendition of his 
history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  The recorded histories in the medical 
reports, therefore, do not constitute competent evidence of a 
nexus between the veteran's current DDD of the lumbar spine 
and service.

That notwithstanding, the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation of the current disability are not 
competent evidence of a nexus to his in-service injury.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

The veteran's lay assertions regarding an in-service back 
injury and continuity of symptomatology since service are 
outweighed by the lack of objective evidence, including the 
service medical records which do not show an in-service back 
injury.  The veteran asserts that there are lost medical 
records that would show x-rays and treatment for back pain on 
several occasions; however, the June 1962 separation 
examination and Report of Medical History are silent as to 
any complaints of back pain, treatment for back pain, or any 
in-service back injury.  

Also weighing against the claim is the lack of any medical 
evidence from the time of separation from service in 1962 and 
this decade showing any complaints, findings, or treatment 
for back pain.  In other words, the credibility of the 
veteran's testimony and the lay statements must be weighed 
against the other evidence of record, including the objective 
findings showing no back disorder until this decade.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier 
of fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See also, Jordan v. Principi, 17 
Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a back disorder during 
service in this case is supported by affirmative evidence 
which tends to show that the veteran's current DDD of the 
lumbar spine is not related to any in-service injury.  

To warrant service connection, there must be a nexus between 
the veteran's current disability and his claimed in-service 
back injury; and, although the veteran is competent to state 
that he has suffered an injury in service, this evidence must 
be weighed against the other evidence of record, which 
includes objective evidence of no in-service back pain, and 
no diagnosis of DDD of the lumbar spine for many years 
following discharge from service.  

The preponderance of the evidence is against the claim of 
service connection for DDD of the lumbar spine; there is no 
doubt to be resolved; and service connection for DDD of the 
lumbar spine is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for DDD of the lumbar spine is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


